United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
OFFICE OF HEARINGS & APPEALS,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-744
Issued: August 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 15, 2008 appellant filed a timely appeal from schedule award decisions of the
Office of Workers’ Compensation Programs dated February 13 and August 8, 2007. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award
determinations in this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she has more
than a 12 percent impairment of the right upper extremity, for which she received a schedule
award.
FACTUAL HISTORY
On July 11, 2001 appellant, then a 34-year-old lead case technician, filed a Form CA-1,
traumatic injury claim, alleging that she injured her right upper extremity and neck that day. She
stopped work and on December 10, 2001, the Office accepted that she sustained employment-

related right carpal tunnel syndrome.1 On April 1, 2002 Dr. Gary N. Goldstein, a Board-certified
orthopedic surgeon, performed decompression of the median and ulnar nerve of the right wrist
and decompression and anterior subcutaneous transposition of the ulnar nerve at the right elbow.
Pre and postoperative diagnoses were right carpal tunnel and cubital tunnel syndromes.
On May 1, 2002 appellant filed a recurrence claim, noting that she stopped work on
April 1, 2002 to undergo surgery. She received appropriate compensation. On June 21, 2002 the
Office referred appellant to Dr. Jatinkumar D. Gandhi, a Board-certified orthopedic surgeon, for
a second opinion evaluation. In a July 11, 2002 report, Dr. Gandhi noted his review of the
medical record, the history of injury and that appellant was recovering from carpal tunnel
surgery. Physical examination demonstrated mild scar tenderness, no upper extremity
neurological symptoms or atrophy, negative Tinel’s and Phalen’s tests and no evidence of
brachial plexus tenderness. Dr. Gandhi diagnosed ulnar nerve neuropathy, right elbow, cubital
tunnel syndrome and carpal tunnel syndrome on the right. He advised that the carpal tunnel
syndrome was employment related and the surgical release was appropriate but that it was
difficult to correlate the ulnar nerve neuropathy with work factors as there were no records to
back this up. Dr. Gandhi concluded that she could return to work within two or three weeks with
no limitations. Appellant returned to full duty for four hours daily on July 22, 2002, six hours
daily on August 16, 2002 and to full duty on August 19, 2002.2
In 2006 appellant moved to Greensboro, North Carolina.3 On January 3, 2007 she filed a
schedule award claim and submitted a July 6, 2004 report in which Dr. David Weiss, an
osteopath, noted the history of injury and appellant’s continued complaints of right elbow and
hand pain, stiffness and numbness. Dr. Weiss stated that appellant’s activities of daily living
were restricted with difficulties in cooking and personal care, in grasping, pulling, pushing and
fine dexterity with her right hand. He advised that her pain level was 4-7/10 in her right elbow
and 5-8/10 in her right wrist. Examination of the right elbow demonstrated normal flexionextension, pronation and supination with a positive Tinel’s sign at the cubital tunnel.
Examination of the right wrist showed no atrophy. Range of motion was normal for
dorsiflexion, palmar flexion, radial deviation, ulnar deviation and resisted thumb abduction.
Tinel’s, Phalen’s and carpal compression tests were positive. Grip strength testing was read as
50 percent on the right and pinch at 5 kilograms (kg) on the right compared with 9 kg on the left.
Neurological examination showed no deficits. Dr. Weiss diagnosed post-traumatic right cubital
tunnel syndrome, post-traumatic right ulnar neuropathy at Guyon’s canal, post-traumatic right
carpal tunnel syndrome, status post decompression of median and ulnar nerve of the right wrist
and status post decompression and anterior subcutaneous transposition of the ulnar nerve at the
right elbow. He opined that, in accordance with the fifth edition of the American Medical

1

The instant claim was adjudicated by the Office under file number 03-2001916. It is unclear from the record
when appellant returned to work following the July 11, 2001 employment injury.
2

In a claim adjudicated by the Office under file number 03-2010422, it accepted that on August 23, 2002
appellant sustained a cervical strain. She stopped work that day. On that claim, by decision dated April 12, 2006,
Docket No. 06-373, the Board affirmed an Office decision that terminated appellant’s compensation benefits,
effective October 9, 2003.
3

Although it is unclear from the record, appellant apparently continues to work for the employing establishment.

2

Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),4
under Table 16-34 appellant had a 20 percent right upper extremity impairment due to right
lateral pinch deficit and, under Table 18-1, a 3 percent pain-related impairment, for a total
23 percent right upper extremity impairment.
On January 5, 2007 the Office referred the medical record, including Dr. Weiss’ report to
an Office medical adviser. By report dated January 15, 2007, the Office medical adviser noted
his review of the medical record including Dr. Weiss’ July 6, 2004 report. He recommended that
the accepted condition be expanded to include right cubital tunnel ulnar nerve compression and
advised that maximum medical improvement had been reached on July 6, 2004. The Office
medical adviser noted that, under the A.M.A., Guides, Dr. Weiss’ reliance on lateral pinch deficit
and a pain deficit were not appropriate. He determined that under Table 16-15 appellant had a
below midforearm median nerve sensory impairment and advised that, pursuant to Table 16-10,
she had a Grade 4 sensory impairment of 25 percent which, when multiplied by the maximum
sensory impairment of 39 percent found in Table 16-15, yielded a below midforearm right upper
extremity sensory impairment rating of 9.75 percent or rounded up, a 10 percent impairment.
The Office medical adviser advised that, under Table 16-15, appellant’s above midforearm
peripheral nerve deficit was 7 percent and found that under Table 16-10 she had a Grade 4
sensory impairment of 25 percent which, when multiplied by the maximum sensory impairment
of 7 found in Table 16-15, yielded a 1.75 percent above midforearm right upper extremity
impairment which he rounded up to a 2 percent impairment. He then utilized the Combined
Values Chart of the A.M.A., Guides to find that a 10 percent impairment combined with a
2 percent impairment equaled a 12 percent right upper extremity impairment.
By decision dated February 13, 2007, appellant was granted a schedule award for a
12 percent right upper extremity impairment, to run for 37.44 weeks from July 6, 2004 to
March 25, 2005. On February 23, 2007 she, through her attorney, requested a hearing that was
held on June 12, 2007. Appellant did not appear at the hearing. Her attorney requested that
cubital tunnel syndrome be accepted as employment related and argued that it was unreasonable
not to use pinch strength in finding impairment or, at the very least, a conflict in medical
evidence had been created. Appellant submitted a March 11, 2005 report in which Dr. Alan D.
Carr, a Board-certified osteopath specializing in anesthesiology, noted that she had right elbow
and cervical pain with a positive Tinel’s test on examination. Dr. Carr recommended a
rehabilitation program. In a statement dated June 10, 2007, appellant reported that she continued
to experience pain in her wrist, hand, elbow, shoulder and neck areas while performing daily
work and home activities and that the grip and pinch strength in her right hand was considerably
weaker than on the left.
In an August 8, 2007 decision, an Office hearing representative affirmed the February 13,
2007 schedule award decision.

4

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

3

LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act5 and section 10.404 of
the implementing federal regulations,6 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides7 has been adopted by the Office and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.8
It is the claimant’s burden to establish that he or she sustained a permanent impairment of
a scheduled member or function as a result of an employment injury.9 Office procedures provide
that to support a schedule award, the file must contain competent medical evidence which shows
that the impairment has reached a permanent and fixed state and indicates the date on which this
occurred (“date of maximum medical improvement”), describes the impairment in sufficient
detail to include, where applicable, the loss in degrees of active and passive motion of the
affected member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation or other pertinent description of the impairment and the percentage of
impairment should be computed in accordance with the fifth edition of the A.M.A., Guides. The
procedures further provide that, after obtaining all necessary medical evidence, the file should be
routed to the Office medical adviser for opinion concerning the nature and percentage of
impairment and the Office medical adviser should provide rationale for the percentage of
impairment specified.10
Chapter 16 of the fifth edition of the A.M.A., Guides provides the framework for
assessing upper extremity impairments.11 Regarding carpal tunnel syndrome, the A.M.A.,
Guides provide that:
“If, after an optimal recovery time following surgical decompression, an
individual continues to complain of pain, paresthesias and/or difficulties in
performing certain activities, three possible scenarios can be present --

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

A.M.A., Guides, supra note 4.

8

See Joseph Lawrence, Jr., supra note 4; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
9

Tammy L. Meehan, 53 ECAB 229 (2001).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Evaluation of Schedule Awards, Chapter 2.808.6(d)
(August 2002).
11

A.M.A., Guides, supra note 4 at 433-521.

4

(1) Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual CTSE is rated
according to the sensory and/or motor deficits as described earlier.12
(2) Normal sensibility and opposition strength with abnormal sensory
and/or motor latencies or abnormal EMG [electromyogram]testing of the
thenar muscles: a residual CTSS is still present and an impairment rating
not to exceed 5 percent of the upper extremity may be justified.
(3) Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength and nerve conduction studies:
there is no objective basis for an impairment rating.”13
Section 16.5d of the A.M.A., Guides provide that, in compression neuropathies,
additional impairment values are not given for decreased grip strength. Carpal tunnel syndrome
is an entrapment/compression neuropathy of the median nerve and the A.M.A., Guides provides
that impairment for carpal tunnel syndrome be rated on motor and sensory deficits only and that
in the absence of a complex regional pain syndrome, additional impairment values are not given
for decreased motion.14
Section 16.8a provides that, in a rare case, if the examiner believes the individual’s loss
of strength represents an impairing factor that has not been considered adequately by other
methods, the loss of strength may be rated separately. An example of such situation would be
loss of strength due to a severe muscle tear that healed leaving a palpable muscle defect.
Decreased strength cannot be rated in the presence of decreased motion, painful conditions,
deformities or absence of parts that prevent effective application of maximal force in the region
being evaluated.15 Section 16.4 provides that in evaluating abnormal motion both active and
passive motion measurements are necessary to evaluate the joint motion under the appropriate
charts and these should be added to obtain the total motion impairment.16 Section 16.8b states
that pinch strength measurements are done with a pinch gauge and should be repeated three
times. These are averaged and compared with the opposite extremity, if normal but if both

12

Section 16.5b of the A.M.A., Guides describes the methods for evaluating upper extremity impairments due to
peripheral nerve disorders and provides that the severity of the sensory or pain deficit and motor deficit should be
classified according to Tables 16-10a and 16-11a respectively. The impairment is evaluated by multiplying the
grade of severity of the sensory or motor deficit by the respective maximum upper extremity value resulting from
sensory or motor deficits of each nerve structure involved. When both sensory and motor functions are involved,
the impairment values derived for each are combined. Id. at 481; Kimberly M. Held, 56 ECAB 670 (2005).
13

A.M.A., Guides, supra note 4 at 495.

14

Id. at 494; Kimberly M. Held, supra note 12.

15

Id. at 508; see Cerita J. Slusher, 56 ECAB 532 (2005).

16

A.M.A., Guides, supra note 4 at 451-52.

5

extremities are involved, the strength measurements are compared to the average normal
strengths listed in Tables 16-31 through 16-33.17
Section 18.3b provides that pain-related impairment should not be used if the condition
can be adequately rated under another section of the A.M.A., Guides. Office procedures provide
that, if the conventional impairment adequately encompasses the burden produced by pain, the
formal impairment rating is determined by the appropriate section of the A.M.A., Guides.18
Section 18.3d provides guidance on how a pain-related impairment should be rated, noting that
an award of up to three percent whole person impairment may be granted if pain increases the
burden of the employee’s condition.19 While the A.M.A., Guides, provides for impairment to the
individual member and to the whole person, the Act does not provide for permanent impairment
for the whole person.20
ANALYSIS
The Board finds that appellant has a 12 percent impairment of the right upper extremity.
As stated above, section 16.5d of the A.M.A., Guides provides three scenarios for assessing
impairment due to carpal tunnel syndrome following a surgical decompression21 and if, as in this
case, on examination a physician finds positive clinical findings of median nerve dysfunction,
the impairment due to residual carpal tunnel syndrome is to be rated according to the sensory
and/or motor deficits described in section 16.5b of the A.M.A., Guides.22 The Office medical
adviser utilized Dr. Weiss’ findings of a sensory deficit to determine that appellant had a below
midforearm median nerve sensory impairment and properly found that, under Table 16-15, the
maximum upper extremity impairment was 39 percent.23 He then utilized Table 16-10 and
determined that appellant had a Grade 4 impairment, which he rated at 25 percent and properly
multiplied this value with the maximum 39 percent sensory impairment to find that she had a
below midforearm right upper extremity sensory impairment of 9.75 percent or, rounded up, a
10 percent impairment.
The Office medical adviser then properly graded appellant’s impairment above the
midforearm and found that, under Table 16-15, the maximum upper extremity impairment was
seven percent.24 He then utilized Table 16-10 and determined that appellant had a Grade 4
impairment, which he rated at 25 percent and properly multiplied this value with the maximum
17

Id. at 508.

18

FECA Bulletin No. 01-01 (issued January 29, 2001).

19

See Richard B. Myles, 54 ECAB 379 (2003); A.M.A., Guides, supra note 4 at 573, 588.

20

See Janae J. Triplette, 54 ECAB 792 (2003).

21

A.M.A., Guides, supra note 4 at 495.

22

Supra note 7.

23

A.M.A., Guides, supra note 4 at 492.

24

Id. at 492.

6

7 percent sensory impairment to find that she had an above midforearm right upper extremity
sensory impairment of 1.75 percent or, rounded up, a 2 percent above midforearm impairment.
The Office medical adviser then properly utilized the Combined Values Chart of the A.M.A.,
Guides to find that 10 percent combined with 2 percent equaled a 12 percent right upper
extremity impairment.25
While Dr. Weiss opined that under Table 16-34 appellant had a right lateral pinch deficit
of 20 percent and a 3 percent impairment for pain under Table 18-1, the A.M.A., Guides
provides that strength testing is not to be used in cases with compression neuropathy.26
Furthermore, the A.M.A., Guides warns that examiners should not use Chapter 18 to rate
pain-related impairment for any condition that can be adequately rated on the basis of the body
and organ impairment rating systems given in the other chapters27 and pain is encompassed in
the impairment ratings described in Table 16-15 which was used by the Office medical adviser in
this case.28
CONCLUSION
The Board finds that appellant has not established that she is entitled to a schedule award
greater than the 12 percent previously awarded for her right upper extremity impairment.

25

Id. at 604.

26

Id. at 494.

27

Id. at 571.

28

Id. at 492.

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated August 8, 2007 is affirmed
Issued: August 11, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

